DETAILED ACTION
This final action is in response to amendment filed on April 19, 2021. In this amendment, claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 have been amended. Claims 1-20 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit is claimed under 35 U.S.C. 119(a)-(d) to Foreign Application Serial No. 201841034496 filed in India entitled "ENCRYPTED LOG AGGREGATION", on September 13, 2018.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 7, 11, 13, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “the cryptographic key is generated based on: the log access credentials, the plurality of initialization vectors, and the salt” (emphasis added). However this subject matter was not described in the specification. The closest disclosure is in paragraphs 31 and 40 of application’s publication, which describe that the cryptographic key is generated based on one initialization vector, not based on plurality of initialization vectors as the claim required.
Claims 6, 7, 11, 13, 18 and 20 recite subject matter and are similarly rejected.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 10210162, published Feb.19, 2019), Jain et al. (US 2016/0119289, published Apr. 28, 2016) and Milov et al. (US 2016/0104154, published Apr. 14, 2016).
As per claim 1, Rees discloses a system (Rees Fig. 12), comprising: 
a client device; and a data store comprising instructions (Rees Fig. 12, client device and its data store comprising instructions), wherein the instructions, when executed by a processor, cause the client device to at least: 
generate log data for an application executed by the client device (Rees 10:29-30, The application module 825 operates one or more applications on the client device 800; Rees 10:59-64, log files associated with each client device … The log files may, for example, include information describing various user or client device activities); 
transmit, to a network service, a request to submit the log data (Rees 13:46-50, the storage servers A 1250 and B 1260 through Z 1270 are configured to receive, directly or indirectly, backup data, log files and other information from the user devices A 1210, B 1220 and C 1230 through D 1240), the request comprising: the log data (Rees 13:46-50, the storage servers A 1250 and B 1260 through Z 1270 are configured 
Rees does not explicitly disclose:
generate log access credentials and cryptographic data, the cryptographic data comprising: a plurality of initialization vectors, and a salt, wherein a respective initialization vector is associated with a corresponding one of a plurality of datatypes comprising: string, integer, double, Boolean, and character; 
the log data comprising a parameter that is identified as a variable of a particular datatype of the plurality of datatypes;
encrypt, within the log data, the parameter as an encrypted string, wherein the parameter is encrypted using an initialization vector corresponding to the particular datatype based on the parameter being identified as the variable of the particular datatype; and
the request comprising: the plurality of initialization vectors, and the salt.  
Jain teaches:
generate cryptographic data (Jain par. 51, The mapping engine 150 can generate seed values for each identified data field (for instance, a unique seed value for each field, satisfying the data type or data format requirements corresponding to the field)), the cryptographic data comprising: a plurality of initialization vectors (Jain par. 51, The mapping engine 150 can generate seed values for each identified data field (for instance, a unique seed value for each field, satisfying the data type or data format requirements corresponding to the field); Jain par. 42, a seed value, such as an initialization vector), wherein a respective initialization vector is associated with a corresponding one of a plurality of datatypes comprising: string, integer, double, Boolean, and character (Jain par. 51, The mapping engine 150 can generate seed values for each identified data field (for instance, a unique seed value for each field, satisfying the data type or data format requirements corresponding to the field; Jain par. 95, the value of the "credit card#" field is to be encoded using character-type preserving encryption); 
data comprising a parameter that is identified as a variable of a particular datatype of the plurality of datatypes (Jain Fig. 10b, payload 1012 comprising values Bob,Smith,bob@xyz.com,123-45-6789,11-22-33-44 [variables each have a particular datatype]);
encrypt, within the data, the parameter as an encrypted string (Jain par. 95, the value of the "credit card#" field is to be encoded using character-type preserving encryption), wherein the parameter is encrypted using an initialization vector corresponding to the particular datatype based on the parameter being identified as the variable of the particular datatype (Jain par. 33, the encoding of data can refer to any combination of one or more of: tokenization operations (static or dynamic), data modification operations (for instance, using one or more IVs, pre-processing operations, and the like), encryption operations, data obfuscation or masking operations, data hashing operations, and data anonymization operations; Jain par. 42, a seed value, such as an initialization vector; Jain par. 51, The mapping engine 150 can generate seed values for each identified data field (for instance, a unique seed value for each field, satisfying the data type or data format requirements corresponding to the field)).

Milov teaches:
generate access credentials (Milov par. 72, one or more user fingerprints (e.g. a password, a site key, and/or user demographic information);
the cryptographic data comprising a salt (Milov par. 73, a salt);
request comprising: initialization vector, and the salt (Milov par. 72, the key generation function for a symmetric key can be generalized to: SymmKey=function (user_fprints, dev fprints, key generation parameters); Milov par. 73, Key generation parameters may include an initialization vector, a salt, a slider, and/or an iteration count).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Rees with the teaching of Milov for 

As per claim 2, Rees-Jain-Milove discloses the system of claim 1. Rees-Jain does not explicitly disclose wherein the instructions, when executed by the processor, cause the client device to at least: 
render the log access credentials for display on the client device.
Milov teaches:
render the access credentials for display on the client device (Milov par. 42, setting, resetting or enabling wallet passcodes, set display sequence of credentials).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Rees with the teaching of Milov for render the log access credentials for display on the client device. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to manage credentials.

As per claim 5, Rees-Jain-Milove discloses the system of claim 1. Rees-Jain does not explicitly disclose wherein the parameter is encrypted based on: a symmetrical algorithm, and a cryptographic key.
Milov teaches:

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Rees with the teaching of Milov for the parameter is encrypted based on: a symmetrical algorithm, and a cryptographic key. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing recipient to generate the symmetric key for decrypting encrypted data.

Claims 8-9 and 12 are method claims reciting similar subject matters to those recited in the system claims 1-2 and 5 respectively, and are rejected under similar rationale.

As per claim 14, Rees-Jain-Milove discloses the system of claim 12. Rees-Jain does not explicitly disclose wherein the encrypted string is unencryptable based on the log access credentials.  
Milov teaches:
the encrypted string is unencryptable based on the access credentials (Milov par. 72, one or more user fingerprints (e.g. a password, a site key, and/or user demographic information) … the key generation function for a symmetric key can be generalized to: SymmKey=function (user_fprints, dev fprints, key generation parameters). [If the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Rees with the teaching of Milov for the encrypted string is unencryptable based on the log access credentials. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the right recipient to generate the symmetric key for decrypting encrypted data.

Claims 15-16 and 19 are computer-readable medium claims reciting similar subject matters to those recited in the system claims 1-2 and 5 respectively, and are rejected under similar rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 10210162, published Feb.19, 2019), Jain et al. (US 2016/0119289, published Apr. 28, 2016), Milov et al. (US 2016/0104154, published Apr. 14, 2016) and Aissi et al. (US 2014/0372754, published Dec. 18, 2014).
As per claim 3, Rees-Jain-Milove discloses the system of claim 1. Rees-Jain does not explicitly disclose wherein the cryptographic data further comprises a key derivation function, a specified number of iterations, and a key length.
Milov teaches:
a key derivation function (Milov par. 72, a key derivation algorithm), a specified number of iterations (Milov par. 73, iteration count).

Rees-Jain-Milove does not explicitly disclose:
the cryptographic data further comprises a key length.
Aissi teaches:
a key length (Aissi par. 64, key length).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Rees with the teaching of Aissi for the cryptographic data further comprises a key length. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the user to define the length of the generated key for encryption and decryption.

Claim 10 is a method claim reciting similar subject matters to those recited in the system claim 3, and is rejected under similar rationale.

Claim 17 is a computer-readable medium claim reciting similar subject matters to those recited in the system claim 3, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190147170 A1; Processing Data Queries In A Logically Sharded Data Store
Embodiments presented herein generally relate to data security, and more specifically to generating and determining cryptographic keys for encrypting and decrypting data in a data storage system.
US 20170286698 A1; Systems And Methods For Uploading Streamed Objects To A Cloud Storage System
This invention relates generally to cloud computing systems, and more particularly to cloud file storage systems.
US 20150381365 A1; Network Device Configured To Derive A Shared Key
The invention relates to a first network device configured to determine a shared cryptographic key of key length bits shared with a second network device from a polynomial and an identity number of the second network device, the first network device comprising, a polynomial manipulation device configured to apply the polynomial to the identity number.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHANG DO/Primary Examiner, Art Unit 2492